Mr. Chief Justice Chase
delivered the opinion of the court.
The libel in the Circuit Court was filed under the act of August 6, 1861, and stated a case of seizure on land.
In conformity, therefore, with the principles settled in the case of The Union Insurance Company v. The United States, the decree of the Circuit Court must be reversed as irregular, and the cause remanded for a new trial, conformed, in respect to trial by jury and exceptions to evidence, to the course of the common law.

Reversed.